Title: To George Washington from Harriot Washington, 28 May 1792
From: Washington, Harriot
To: Washington, George



Mt Vernon May 28 1792

I now take up my pen to write to my dear Uncle, I hope you arrived safe in Philadelphia, and at the time you exspected, If my dear Uncle finds, it convenient to give me a guittar, I will thank you if you will direct it to be made with key’s and string’s both, as they are easier to lear[n] to play on, and not so easy to be out of order, but if one with key’s, is dearer than without, I shall be much obleiged to you for one with string’s, I should not trouble you for a guttar, if I was not certain that I could learn myself, every person that I have asked say’s that It is the easiest instrument to learn on that is, and any body that can turn a tune, can play on a guittar, but Mrs Bushrod Washington, has been so kind as to offer to teach me if I could not learn myself.
If you please to give my love to Aunt Washington Nelly and Washington. I am My dear Uncle Your affectionate Neice

Harriot Washington

